Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/806,234, the amendment filed on 12/13/2021 is herein acknowledge. Claims 1-4, 6, 8, 10-11, 13, 16 and 18 have been amended. Claims 1-20 are pending.
ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
	Applicant’s remarks filed on 12/13/2021 have been fully considered but they are moot in view of new grounds of rejection.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, Applicant’s Specification does not provide support for the newly amended negative limitations of “wherein the first look-up table segments in the first cache are neither supplied 
Dependent claims 2-10 are rejected for the reasons indicated above with respect to the independent claims upon which they depend.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446) in view of Benisty et al. (US 2020/0034298) and Ergan et al. (US 2009/0112949).
As per claim 1. A memory system connectable to a host, com3prising: a nonvolatile first memory; [Pham teaches “The physical storage addresses correspond to physical storage media locations in the correspondent storage device, such as flash memory locations in a solid-state drive (SSD)” (par. 0022)] 
a second memory in which a plurality of look-up table segments are stored, each of the look-up table segments containing information that correlates logical addresses indicating locations in a logical address space of the memory system with physical addresses indicating locations in the first memory; [Pham teaches “The address mapping tables store mappings of logical addresses to physical storage 
a volatile third memory including a first cache and a second cache; [Pham teaches compressed table entries in a cache section and decompressed table entries in another cache section (pars. 0023-0025) (corresponding to the claimed first cache and second cache) “When the storage device is powered on, the mapping table builder 12 stores the compressed address mapping table in low-latency memory, for example, dynamic random access memory (DRAM)… or… SRAM” (par. 0037) “The cache manager 18 creates a cache area in relatively low-latency memory, for example… DRAM… or… SRAM… and temporarily stored uncompressed mapping table entries in the cache area” (par. 0044) where “In an embodiment, the uncompressed mapping table 90 or uncompressed mapping table entries are stored in a cache area in SRAM.” (par. 0050) and “In an embodiment, the compressed mapping table 102 or compressed mapping table entries are stored in DRAM.” (par. 0051) (fig. 5 and related text)]
a compressor configured to perform compression on look-up table segments supplied thereto; and [Pham teaches “Table Entry Compression Engine 14” (fig. 1 and related text)] 
a memory controller configured to store first look-up table segments in the first cache and second look-up table segments in the second cache, and [Pham teaches compressed table entries in a cache section and decompressed table entries in another cache section (pars. 0023-0025) (corresponding to the claimed first cache and second cache) “When the storage device is powered on, the mapping table builder 12 stores the compressed address mapping table in low-latency memory, for example, dynamic random access memory (DRAM)… or… SRAM” (par. 0037) “The cache manager 18 creates a cache area in relatively low-latency memory, for example… DRAM… or… SRAM… and temporarily stored uncompressed mapping table entries in the cache area” (par. 0044) where “In an embodiment, the uncompressed mapping table 90 or uncompressed mapping table entries are stored in a cache area in SRAM.” (par. 0050) and “In an embodiment, the compressed mapping table 102 or compressed mapping table entries are stored in DRAM.” (par. 0051) (fig. 5 and related text)]
to automatically adjust a ratio between a first capacity, which is a capacity of the first cache, and a second capacity, which is a capacity of the second cache, wherein the first look-up table segments in the first cache are neither supplied to nor compressed by the compressor before being stored in the first cache, the second look-up table segments in the second cache are supplied to and compressed by the compressor before being stored in the second cache, and [Pham teaches “When additional space is needed in the cache area to store further uncompressed table entries for near-term use, for example, automatically adjusting, by a memory controller... a ratio between a first capacity… and a second capacity… the memory controller automatically adjusts the ratio based on characteristics of the data to be stored or that have been stored in the first and second caches, which based on the teachings of Pham, comprise mapping table entries, corresponding to the claimed look-up table segments. 
	With respect to the limitations of a first memory and the look-up table segments stored in a second memory, Benisty teaches [“FIG. 8 illustrates an SSD data storage system 800 configured to control access to a NAND 804 by a host device 802 but where FTL tables are stored in a second NAND 808…” (par. 0075; fig. 8 and related text)].
Pham and Benisty are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Pham to have a first memory and the look-up table segments stored in a second memory as taught by Benisty since doing so would provide the benefits of translation entry prefetching (par. 0078) and reliably storing the translation entries.
The combination of Pham and Benisty does not expressly disclose the memory controller automatically adjusts the ratio based on characteristics of look-up table segments to be stored or that have been stored in the first and second caches; however, regarding these limitations, [Ergan teaches storage resource 106 (par. 0016; fig. 1 and related text3), “As uncompressed portion 112 and compressed portion 110 are part of the same storage resource 106, as compressed portion 110 increases in size uncompressed portion 112 decreases in size, and as compressed portion 110 decreases in size uncompressed portion 110 increases in size” (par. 0070) “when resource pressure has grown too much… notifies storage manager... to decrease the size of compressed portion” (par. 0072) “storage manager 104 (corresponding to the claim claimed memory controller) can attempt to grow compressed portion 110 so that all the data units having at least a particular priority level or selection 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Pham and Benisty to the memory controller automatically adjusts the ratio based on characteristics of look-up table segments to be stored or that have been stored in the first and second caches, as taught by Ergan since doing so would facilitate resource allocation in a storage resource thus, reducing resource pressure in the system [(par. 0070)]. Note that Ergan does not expressly refer to the data being look-up table segments; however, Pham teaches look-up table segments, where according to Pham, based on characteristics of these segments, such as those corresponding to sequential addresses, it would be desired to store those segments to compressed memory region, thus, causing more memory pressure in the compressed memory region as more sequential segments are stored. According to Ergan, it is desirable to dynamically resize a compressed memory region based on data characteristics such as priority with which the data is to be stored in compressed memory region; where, as more data is stored in compressed memory region, resizing of the compressed memory region, which requires adjusting a ratio of compressed to uncompressed regions occurs. Modifying Pham to include the resizing of Ergan would facilitate for enhanced performance as memory pressure in any given region is avoided.
Therefore, it would have been obvious to combine Pham, Benisty and Ergan for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The combination of Pham, Benisty and Ergan teaches The memory system according to claim 1, wherein the memory controller is further configured to determine a frequency of sequential writes based on a plurality of write commands from the host, [Pham “teaches The systems and methods can be particularly beneficial in combination with host input/output (I/O) workloads that and adjust the ratio according to the frequency of sequential writes; however, regarding these limitations, Ergan teaches [“storage manager 104 (corresponding to the claim claimed memory controller) can attempt to grow compressed portion 110 so that all the data units having at least a particular priority level or selection priority are stored in compressed portion 110.” (see pars. 0078-0079). “The data units are analyzed using any of a variety of different data access and usage information... the size of the compressed portion can be dynamically changed” (par. 0067; see pars. 0070, 0080 and fig. 5 and related text)], where it would have been obvious to one of ordinary skill in the art to adjust the size of the compressed partition so as to increase its size in response to having a sequential workload as taught by Pham to increase the compressed cache size in the manner that Ergan teaches adjusting the cache size to improve performance since doing so would provide the benefits of being able to efficiently process map data and accommodate for a larger amount of compressed data to be stored.
As per claim 3. The memory system according to claim 2, 43PATENT Atty. Dkt. No. TAI/2912US wherein the memory controller increases a percentage of the first capacity when the frequency of sequential writes is smaller than or equal to a first value, and increases a percentage of the second capacity when the frequency of sequential writes is greater than or equal to a second value, and wherein the first value is less than the second value [Pham teaches compressing look-up table entries that are highly sequential thus suggesting a desire to have more compressed entries in response to having a highly sequential workload as “a sequence of uncompressed table entries of any length representing sequential physical addresses .   
As per claim 4. The memory system according to claim 1, wherein the memory controller is further configured to: determine a first cache hit rate, which is a cache hit rate of the first cache, and a second cache hit rate, which is a cache hit rate of the second cache, and adjust the ratio according to the first cache hit rate or the second cache hit rate [Ergan teaches “the determination of whether resource pressure has grown too much is made by comparing the resource pressure to a threshold. If the threshold is exceeded, then resource pressure has grown too much. The threshold can be, for example, a fixed or variable amount describing the unused space in uncompressed portion 112 (e.g., the unused space drops below 256 megabytes, or below 10% of the size of the uncompressed portion). When storage resource 106 is a cache, the threshold can be set based on the cache miss/churn rate due to the replacement policy (e.g., at least 10% of uncompressed portion 112 is churned in one second).” (par. 0074) where “The data units are analyzed using any of a variety of different data access and usage information... the size of the compressed portion can be dynamically changed” (par. 0067; see pars. 0070, 0080 and fig. 5 and related text)].  
As per claim 8. The memory system according to claim 1, wherein when a first look-up table segment is extracted from the first cache, the memory controller compresses the look-up table segment extracted from the first cache using the compressor and stores the compressed first look-up table segment the second cache [Pham teaches “one or more decompressed table entries currently in the cache section are recompressed and removed from the cache section. The compressed mapping table is updated with the recompressed table entries” (par. 0025; par. 0047) where a sequence of uncompressed mapping table entries are compressed and stored in compressed mapping table 102 (pars. 0050-0051). Ergan teaches (fig. 4 and related text)]. 
As per claim 9. The memory system according to claim 1, wherein the memory controller performs a first search for a first logical address in the first cache, and then a second search for the first logical address in the second cache when the first search fails [Pham teaches “when data from a logical storage address is requested by the host operating system, the cache lookup table is consulted to determine whether the address table entry corresponding to the requested LBA is currently in the cache area. In the case of a cache miss, the cache manager 18 retrieves the corresponding compressed table entry, and relocates the uncompressed mapping table entry to the uncompressed mapping table, or cached mapping table. In another embodiment, the cache manager 18 relocates multiple compressed table entries from a section of the compressed mapping table that includes the physical addresses of the locations containing the requested data to the cached mapping table.” (par. 0045; see par. 0046)].
As per claim 10. The memory system according to claim 9, further comprising: an expander, wherein when the second search succeeds, the memory controller retrieves a second look-up table segment from the second cache, restores the retrieved second look-up table segment using the expander, and performs an operation using the restored second look-up table segment [Pham teaches “In the case of a cache miss, the cache manager 18 retrieves the corresponding compressed table entry, and relocates the uncompressed mapping table entry to the uncompressed mapping table, or cached mapping table. In another embodiment, the cache manager 18 relocates multiple compressed table entries from a section of the compressed mapping table that includes the physical addresses of the locations containing the requested data to the cached mapping table.” (par. 0045; see par. 0046). Ergan teaches “storage manager 104 removes the data unit from compressed portion 110 and decompresses the data unit, then transfers the data unit to resource manager 102 for storage in uncompressed portion 112” (par. 0085)].  

Claims 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446) in view of Ergan et al. (US 2009/0112949).
As per claim 11. A method of dynamically sizing first and second caches, wherein the first cache stores segments the address conversion information in non-compressed form and the second cache stores the segments of address conversion information in compressed form, said method comprising: [Pham teaches compressed table entries in a cache section and decompressed table entries in another cache section (pars. 0023-0025) (corresponding to the claimed first cache and second cache) “When the storage device is powered on, the mapping table builder 12 stores the compressed address mapping table in low-latency memory, for example, dynamic random access memory (DRAM)… or… SRAM” (par. 0037) “The cache manager 18 creates a cache area in relatively low-latency memory, for example… DRAM… or… SRAM… and temporarily stored uncompressed mapping table entries in the cache area” (par. 0044) where “In an embodiment, the uncompressed mapping table 90 or uncompressed mapping table entries are stored in a cache area in SRAM.” (par. 0050) and “In an embodiment, the compressed mapping table 102 or compressed mapping table entries are stored in DRAM.” (par. 0051) (fig. 5 and related text)] 
determining characteristics relating to the first cache and the second cache; and [Pham teaches compressed table entries in a cache section and decompressed table entries in another cache section (pars. 0023-0025) (corresponding to the claimed first cache and second cache) “When the storage device is powered on, the mapping table builder 12 stores the compressed address mapping table in low-latency memory, for example, dynamic random access memory (DRAM)… or… SRAM” (par. 0037) “The cache manager 18 creates a cache area in relatively low-latency memory, for example… DRAM… or… SRAM… and temporarily stored uncompressed mapping table entries in the cache area” (par. 0044)]
automatically adjusting, by a memory controller that controls the volatile memory, a ratio between a first capacity, which is a capacity of the first cache, and a second capacity, which is a capacity of the second cache, wherein the memory controller automatically adjusts the ratio based on characteristics of look-up table segments to be stored or that have been stored in the first and second caches [Pham teaches “When additional space is needed in the cache area to store further uncompressed table entries for near-term use, for example, when the total quantity of meta-data currently stored in the cached mapping table approaches the capacity of the cache area, command the table entry compression engine 14 to recompress the table entry, and relocates the compressed mapping table entry to the compressed mapping table. In another embodiment, the cache manager 18 relocates multiple cached table entries from a section of the uncompressed mapping table that includes the physical addresses of the locations containing the requested data to the compressed mapping table” (par. 0047) “table entry compression engine 14 applies a compression scheme that takes advantage of any sequences of entries in the mapping table representing sequential physical storage addresses. The table entry compression engine 14 replaces each such sequence in the uncompressed mapping table with two table entries. Thus, the automatically adjusting, by a memory controller... a ratio between a first capacity… and a second capacity… the memory controller automatically adjusts the ratio based on characteristics of the data to be stored or that have been stored in the first and second caches, which based on the teachings of Pham, comprise mapping table entries, corresponding to the claimed look-up table segments. 
With respect to automatically adjusting, by a memory controller... a ratio between a first capacity… and a second capacity… the memory controller automatically adjusts the ratio based on characteristics of the data to be stored or that have been stored in the first and second caches, Ergan teaches [storage resource 106 (par. 0016; fig. 1 and related text3), “As uncompressed portion 112 and compressed portion 110 are part of the same storage resource 106, as compressed portion 110 increases in size uncompressed portion 112 decreases in size, and as compressed portion 110 decreases in size uncompressed portion 110 increases in size” (par. 0070) “when resource pressure has grown too much… notifies storage manager... to decrease the size of compressed portion” (par. 0072) “storage manager 104 (corresponding to the claim claimed memory controller) can attempt to grow compressed portion 110 so that all the data units having at least a particular priority level or selection priority are stored in compressed portion 110.” (see pars. 0078-0079). “The data units are analyzed using any of a variety of different data access and usage information... the size of the compressed portion can be dynamically changed” (par. 0067; see pars. 0070, 0080 and fig. 5 and related text) thus considering characteristics of the data units when deciding where to store those data units and whether the storage portion where the data units are stored is resized or the ratio between compressed and uncompressed dynamically changed. "Storage manager... can determine whether to resize compressed portion... at different times... at regular or irregular intervals... in response to different events in system... at beginning execution of a new application, terminating execution of an application and so forth" (par. 0080). Ergan discloses “This analysis includes identifying compression ratios of each of the 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Pham to include automatically adjusting, by a memory controller... a ratio between a first capacity… and a second capacity… the memory controller automatically adjusts the ratio based on characteristics of the data to be stored or that have been stored in the first and second caches as taught by Ergan since doing so would facilitate resource allocation in a storage resource thus, reducing resource pressure in the system [(par. 0070)]. Note that Ergan does not expressly refer to the data being look-up table segments; however, Pham teaches look-up table segments, where according to Pham, based on characteristics of these segments, such as those corresponding to sequential addresses, it would be desired to store those segments to compressed memory region, thus, causing more memory pressure in the compressed memory region as more sequent ial segments are stored. According to Ergan, it is desirable to dynamically resize a compressed memory region based on data characteristics such as priority with which the data is to be stored in compressed memory region; where, as more data is stored in compressed memory region, resizing of the compressed memory region, which requires adjusting a ratio of compressed to uncompressed regions occurs. Modifying Pham to include the resizing of Ergan would facilitate for enhanced performance as memory pressure in any given region is avoided.
Therefore, it would have been obvious to combine Pham and Ergan for the benefit of creating a storage system/method to obtain the invention as specified in claim 11.
As per claim 12. The method according to claim 11, further comprising: determining, as the characteristics relating to the first cache and the second cache, a frequency of sequential writes based on a plurality of write commands from the host; and adjusting the ratio according to the frequency of sequential writes [The rationale in the rejection of claim 2 is herein incorporated but only Pham and Ergan apply].  
As per claim 13. The method according to claim 12, further comprising: increasing a percentage of the first capacity when the frequency of sequential writes is smaller than or equal to a first value, and increasing a percentage of the second capacity when the frequency of sequential writes is greater than or equal to a second value, wherein the first value is less than the second value [The rationale in the rejection of claim 3 is herein incorporated but only Pham and Ergan apply].  
As per claim 14. The method according to claim 11, further 46PATENT Atty. Dkt. No. TAI/2912US comprising: determining, as the characteristics relating to the first cache and the second cache, a first cache hit rate, which is a cache hit rate of the first cache, and a second cache hit rate, which is a cache hit rate of the second cache; and adjusting the ratio according to the first cache hit rate or the second cache hit rate [The rationale in the rejection of claim 4 is herein incorporated but only Pham and Ergan apply].  
As per claim 18. The method according to claim 11, further comprising: when the first information is extracted from the first cache, compressing the first information extracted from the first cache and storing the extracted and compressed first information in the second cache [The rationale in the rejection of claim 8 is herein incorporated but only Pham and Ergan apply]. 
As per claim 19. The method according to claim 11, further comprising: performing a first search for a first logical address in the first cache, and then a second search for the first logical address in the second cache when the first search fails [The rationale in the rejection of claim 9 is herein incorporated but only Pham and Ergan apply].  
As per claim 20. The method according to claim 19, further comprising: when the second search succeeds, retrieving a segment of the address conversion information from the second cache, restoring the retrieved segment of the address conversion information, and performing an operation using the restored segment of the address conversion information [The rationale in the rejection of claim 10 is herein incorporated but only Pham and Ergan apply].
 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446) in view of Benisty et al. (US 2020/0034298) and Ergan et al. (US 2009/0112949) as applied in the rejection of claim 4 above, and further in view of Tomkins et al. (US 2019/0222491).
As per claim 5. The combination of Pham, Benisty and Ergan teaches The memory system according to claim 4, but does not expressly disclose wherein the memory controller increases a percentage of the first capacity according to an increase in the first cache hit rate, and increases a percentage of the second capacity according to an increase in the second cache hit rate when the first cache hit rate does not increase; however, regarding these limitations, Tomkins teaches [“if the optimization platform 40 found a high cache hit rate, it may determine that adding additional storage to existing cache and/or increasing the cache instances and reducing the available bandwidth would be more effective and less costly.” (par. 0073)]].  
Pham, Benisty, Ergan and Tomkins are analogous art because they are from the same field of endeavor of memory access and control.

Therefore, it would have been obvious to combine Pham, Benisty and Ergan with Tomkins for the benefit of creating a storage system/method to obtain the invention as specified in claim 5.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446) and Ergan et al. (US 2009/0112949) as applied in the rejection of claim 14 above, and further in view of Tomkins et al. (US 2019/0222491).
As per claim 15. The method according to claim 14, further comprising: increasing a percentage of the first capacity according to an increase in the first cache hit rate, and increasing a percentage of the second capacity according to an increase in the second cache hit rate when the first cache hit rate does not increase [The rationale in the rejection of claim 5 is herein incorporated but only Pham, Ergan and Tomkins apply].  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446) in view of Benisty et al. (US 2020/0034298) and Ergan et al. (US 2009/0112949) as applied in the rejection of claim 1 above, and further in view of Borkenhagen (US 2009/0228656).
As per claim 6.  The combination of Pham, Benisty and Ergan teaches The memory system according to claim 1, compressing look-up table segments [See Pham (par. 0033) and Ergan teaches “Regarding rule 2, data units with higher compression ratios are preferred for inclusion in compressed portion 110 over data units with lower compression ratios. Selecting data units with higher compression ratios allows more data to be stored in compressed portion 110, thereby improving the overall efficiency of storage resource 106.” (par. 0057) “storage manager 104 (corresponding to the claim claimed memory controller) can attempt to grow compressed portion 110 so that all the data units having at least a particular priority level or selection priority are stored in compressed portion 110.” (see pars. 0078-0079). “The data units are analyzed using any of a variety of different data access and usage information... the size of the compressed portion can be dynamically changed” (par. 0067; see pars. 0070, 0080 and fig. 5 and related text)] but does not expressly disclose wherein the memory controller is configured to: determine a success rate of compressing the … to a predetermined size or less, and adjust the ratio according to the success rate; however, regarding these limitations, Borkenhagen .  
Pham, Benisty, Ergan and Borkenhagen are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Pham, Benisty and Ergan to adjust the ration of uncompressed to compressed memory based on success rate of compressing as taught by Borkenhagen since doing so would provide the benefits of [efficient data storage operations].
Therefore, it would have been obvious to combine Pham, Benisty and Ergan with Borkenhagen for the benefit of creating a storage system/method to obtain the invention as specified in claim 6.
As per claim 7. The memory system according to claim 6, 44PATENT Atty. Dkt. No. TAI/2912US wherein the memory controller increases a percentage of the second capacity according to an increase in the success rate and increases a percentage of the first capacity according to a decrease in the success rate [Borkenhagen teaches “In addition to static allocation, the hypervisor 46 or operating system may monitor compression ratios and make more memory on a memory expansion microchip be standard memory. This may occur if the compression ratio is low. If the compression ratio is high, more memory on the memory expansion microchip may be compressed data.” (par. 0067)].  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2017/0364446)  in view of Ergan et al. (US 2009/0112949) as applied in the rejection of claim 11 above, and further in view of Borkenhagen (US 2009/0228656).
As per claim 16. The method according to claim 11, further comprising: determining, as the characteristics relating to the first cache and the second cache, a success rate of compressing segments of the address conversion information to a predetermined size or less; and adjusting the ratio according to the success rate [The rationale in the rejection of claim 6 is herein incorporated but only Pham, Ergan and Borkenhagen apply].  
17. The method according to claim 16, further comprising: increasing a percentage of the second capacity according to an increase in the success rate and increasing a percentage of the first capacity according to a decrease in the success rate [The rationale in the rejection of claim 7 is herein incorporated but only Pham, Ergan and Borkenhagen apply].  

CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an action on the merits and are subject to a final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 




January 14, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135